DLD-295                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-1848
                                      ___________

                                   MATTHEW JONES,
                                             Appellant

                                             v.

     JUSTICE OF THE PEACE COURT NUMBER 4, in Sussex County, Delaware
                  ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1-16-cv-01306)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 29, 2017
          Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                             (Opinion filed: August 9, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Proceeding pro se, Matthew Jones appeals the District Court’s dismissal of his

lawsuit alleging various criminal and constitutional violations against Justice of the Peace

Court No. 4, in Sussex County, Delaware (“Justice of the Peace Court”). We will affirm.

       Jones alleged in his complaint that “a long standing enslavement, malicious

prosecution, fraudulent medical diagnosis, sexual slavery, forced labor, identity theft,

larceny, forgery, assault, attempted murder, rape, pedophilia, and other felonious acts

were committed” as a result of a September 17, 2015 traffic stop when he was ticketed

for using a cell phone while driving. The traffic case was heard in the Justice of the

Peace Court, and was dismissed when the arresting officer did not appear. The complaint

additionally referred to a number of other traffic incidents that occurred between 2002

and 2010, and Jones requested two billion dollars in damages.

       The District Court dismissed Jones’s case pursuant to 28 U.S.C. § 1915(e)(2)(B)

on the grounds that his complaint sought money damages from a defendant who is

immune from suit, did not state a claim, and was also frivolous. The District Court

concluded that the complaint could not be amended to correct its deficiencies, and Jones

timely appealed.1 We will summarily affirm because the appeal presents no substantial

question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court’s dismissal of the suit on the basis that the Justice

of the Peace Court is a Delaware state entity. The Eleventh Amendment provides that


1
 We have jurisdiction under 28 U.S.C. § 1291. See Allah v. Seiverling, 229 F.3d 220,
223 (3d Cir. 2000). We exercise plenary review over the District Court’s order
                                           2
“[t]he judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

The Supreme Court interprets the Eleventh Amendment to protect states as well as their

agencies and departments from suit in federal court. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). A state agency or department is characterized as an

“arm of the state,” and is also entitled to immunity from suit under the Eleventh

Amendment, when a judgment against it “would have had essentially the same practical

consequences as a judgment against the State itself.” Fitchik v. N.J. Transit Rail

Operations, Inc., 873 F.2d 655, 659 (3d Cir. 1989) (en banc).

       Whether an agency is entitled to sovereign immunity is determined by balancing

three factors: (1) whether the payment of the judgment would come from the state

treasury; (2) what status the entity has under state law; and (3) what degree of autonomy

the entity has. Maliandi v. Montclair State Univ., 845 F.3d 77, 83 (3d Cir. 2016) (citing

Fitchik, 873 F.2d at 659).

       The Delaware Constitution vests the State’s judicial power in “a Supreme Court, a

Superior Court, a Court of Chancery, a Family Court, a Court of Common Pleas, a

Register’s Court, Justices of the Peace, and such other courts as the General Assembly []

shall have by law established[.]” Del. Const. art. IV § 1 (emphasis added). Moreover,

the constitution provides that “Justices of the Peace [] shall be appointed by the


dismissing the complaint. Id.                3
Governor, by and with the consent of a majority of all the Members elected to the Senate,

for such terms as shall be fixed this Constitution or by law.” Del. Const. art. IV § 30.

Accordingly, it is clear that the Justice of the Peace Court is not independent of the State

and cannot be regarded as having significant autonomy. See Benn v. First Judicial Dist.

of Pa., 426 F.3d 233, 239-40 (3d Cir. 2005) (finding that courts established by the

Pennsylvania constitution are part of a unified judicial system and are thus considered

state rather than local agencies) (citing Callahan v. City of Philadelphia., 207 F.3d 668,

672 (3d Cir. 2000)). And, in light of the Justice of the Peace Court’s relationship with the

State, “it is undeniable that [Delaware] is the real party interest in [this] suit and would be

subjected to both indignity and an impermissible risk of legal liability if the suit were

allowed to proceed.” Id. at 241. We, therefore, agree with the District Court that the

Justice of the Peace Court is immune from damages under the Eleventh Amendment.

       We also agree with the District Court that Jones failed to state a viable claim

because Delaware is not a “person” subject to suit under 42 U.S.C. § 1983. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 69 (1989). Under the circumstances, we see no

abuse of discretion in the District Court’s denial of leave to amend.2 See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).




2
  We also agree with the District Court’s decision to decline to exercise supplemental
jurisdiction over the state-law claims. See 28 U.S.C. § 1367.
                                             4